Citation Nr: 0603351	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  
The Columbia, South Carolina, RO, is the certifying RO in 
this matter.  

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned in Columbia, South Carolina.  
A transcript of that hearing is of record in the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts, in essence, that service connection is 
warranted for a psychiatric disorder based upon service 
incurrence.  The veteran maintains that she was sexually 
assaulted by a group of airmen in service.  She claims that 
she did not tell anyone because she believed she would be 
relieved of active duty if it became common knowledge.  The 
veteran has been diagnosed with schizophrenia, bipolar 
disorder, anxiety, and most recently, post-traumatic stress 
disorder (PTSD) in an October 2005 medical opinion requested 
by the Board.  The veteran continues to claim that the 
psychiatric disorder (variously diagnosed) is the result of 
the inservice sexual assault.  

The law provides that in those cases of service connection 
for PTSD based upon personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), regarding claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The law also provides that VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Id.

The veteran testified at her March 2005 Travel Board hearing 
that she did not share with anyone the aspects of her rape 
because she believed that she would be relieved of active 
duty if it was revealed.  After the rape, which she related 
occurred in approximately August 1978, she began to have 
drinking problems, was seen in the mental health clinic, 
attempted suicide and was hospitalized.  Although the 
veteran's service medical records show that the veteran was 
seen in service by mental health and that she was 
hospitalized, her hospitalization records, alcohol treatment 
records, nor her mental health clinical records have been 
sought or associated with the claims folder.  Those records 
should be sought prior to final adjudication of the claim.  

Additionally, the veteran has indicated that she had 
psychiatric problems and received treatment for schizophrenia 
prior to her active duty.  She claimed that she told her 
recruiter and was told it was "OK."  The veteran indicated 
that she was diagnosed with schizophrenia at age 5 and 
received treatment again during her teenage years.  She 
should provide the name and address of her mental health 
provider and/or hospital where she received treatment prior 
to service.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
sexual assault, with specific reference 
to 38 C.F.R. 
§ 3.304(f)(3).   The RO should 
specifically advise the veteran of what 
sort of evidence is needed to support her 
assertion of a claimed sexual assault 
resulting in PTSD under the provisions of 
38 C.F.R. § 3.304(f)(3).

2.  The RO should ask the veteran to 
provide the names and addresses of any 
and all mental health providers who 
treated her for schizophrenia or any 
other mental health condition prior to 
active duty.  After obtaining the 
appropriate release of information from 
the veteran, the RO should attempt to 
locate those providers, if any, and 
obtain any mental health treatment 
records involving treatment prior to the 
veteran's service and associate those 
records, if any, with the claims folder.  

3.  The RO should make an attempt to 
locate all of the veteran's mental health 
clinical records, alcohol treatment 
clinical records, and hospitalization 
clinical records while on active duty and 
associate those records with the claims 
folder.  Specifically, hospitalization 
clinical records involving the veteran's 
attempt(s) at suicide should be 
associated with the claims folder.  The 
attempt to locate the veteran's clinical 
records should also be made under the 
name of Gloria Cromwell, her name in 
service.  

4.  If any evidence is obtained which 
tends to verify the veteran's 
stressor(s), the veteran should be 
afforded a VA psychiatric examination.  
The claims folder should be reviewed by 
the examiner prior to the examination of 
the veteran.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran has PTSD resulting from a 
verified experience occurring during 
active service.  It should be stated 
whether a current diagnosis of PTSD is 
linked to personal assault that occurred, 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  The examiner should 
also provide any and all mental health 
diagnoses rendered and indicate whether 
it is at least as likely as not that any 
psychiatric diagnoses other than PTSD, if 
any, is the result of active service, or 
aggravated by active service, or in the 
case of a psychosis, if it was shown 
within one year of active service 
discharge.  

5.  The aforementioned claim should 
then be re-adjudicated.  If any 
decision remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
CHRISTOPHER GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


